Title: To George Washington from Major General Arthur St. Clair, 5 January 1778
From: St. Clair, Arthur
To: Washington, George



Sir
Potts Grove [Pa.] January 5th 1778

As you were pleased to desire my Sentiments upon sundry Matters, I have thrown them together upon the following Sheets without Method as they occurred to me—if they should happen to fall in with your Excellencys, it will be to me a convincing proof that I have not been mistaken.
It has appeared to me that the Quarter Master Generals Department has been for some time very ill executed, from what Cause I do not pretend to say, nor can I propose the necessary amendments as it is a Branch of the Science Militaire I am very little accquainted with, and it is much easier to discover faults than to apply remedys, but the Divisions Congress, I am told, are about to make in it, will leave the Quarter Mr Genl very little except the military part of the Employment to attend to, and should you Sir be fortunate enough to get a Quarter Master who understands that Part of the Business, and who would now and then look a little to the Execution of the other Parts of it by the

subordinate Officers, correcting whatever he found amiss without respect of Persons, Things, I am persuaded, would go better than they have done—The great Matter is to find a Man who with a Capacity for Business has a disinterested Disposition and can resist the Temptations to Peculation which, it is said, that Office presents.
With regard to the Commissariate the present Regulations are impracticable. Equal Difficulties to those that have been met with would have been produced by the execution of these Regulations, but I believe they have not been attempted to be carried into Execution—they have arose, chiefly from a want of Magazines at a proper Distance and from a change of the Commissary in the middle of a Campaign. Congress are certainly right to take every precaution to keep Men honest in these great Departments where so much Money passes through their Hands, but too great minuteness has a contrary Effect by rendering the Detection of Fraud a Matter of too great Labour and Intricacy. The true way to have the Army well supplied, with the least possible imposition upon the Public, is by Contract. there was a Time when that Mode would have produced great public good by keeping down the Prices of Provisions and it would yet have the Effect to prevent their becoming more exorbitant, if it is possible they can become more so.
In the Clothiers Department there has been great Abuses—not that I would insinuate any thing to the Probity of the Gentleman who has that Appointment—but the Cloathing has been so badly made up, and so irregularly delivered, that much of it has been of very little Service; besides, it has often been impossible to get the Prices of the Articles till after the expiration of the Time of Service of those who received them, by which it was lost to the public altogether. But that is nothing to the sufferings of the Soldiers for want of proper Supplys—indeed it appears too great an undertaking for one Man to cloath the whole Army of America—but I cannot help suspecting that all the Pains have not been taken by the Clothier to procure the necessary Articles that might have been, as we have seen considerable Quantities, in this exhausted State, bought up by Officers, who were obliged to undertake it to prevent their Men from perishing, that the Clothier might certainly have got if he would. Be that as it may I believe it would be better if there was a Clothier for each State, and perhaps an Agent for each Regiment. It would be the Business of the Clothier to procure the Materials and of the Agent to prepare and deliver them to the Regiments. The whole Cloathing allowed by Congress should be delivered to the respective Agents at one Time that the whole Army might be cloathed at once, and if possible the Dress of the Regiments should be uniform. The other Articles such as Shirts, Shoes, Stockings, and many other Things which the Soldier must have, should be provided by the Agents or by them and the Clothier both. The Advantages arising from the

Regiments being cloathed in distinct Uniforms are very great, but it is unnecessary to particularise them.
Above all Things the filling up the Regiments requires the greatest and most immediate Attention. but how it is to be done is a question not easily resolved. from the encreased Price of Labour and many other Causes it is certain that very few Recruits can be procured in the usual Way, and it will be throwing away the Time of the Officers, and giving them Habits of Idleness and Dissipation to attempt it—I see no other probable Mode but draughting the Militia. a certain Number of Recruits are wanted to fill up the Regiments of Pennsylvania for Instance—Let the State proportion these amongst the Counties, where they must be drawn by Lott, and in order to sweeten it a little to those on whom the Lott may fall a Bounty Should be made up to them by the rest of the Community. Wealthy Men who do not incline to render personal Service will fall upon an hundred Means of procuring Substitutes and provided they are but able-bodied-Men it is of little Consequence what they cost them—the Community is as rich as ever. My greatest Fear is that the Government here has not energy enough for such a Measure—The other States, I believe, in general have.
Let us now suppose the Army raised and cloathed and that we have Arms to put in their Hands; our Attention will be called next to the care of these Arms and Cloaths—the negligence of Officers in these Particulars is surprising. I am inclined to believe that one half of the Troops now in the Field have lost their Bayonets—I would propose that they should all be compleated with them and to oblige both Officers and Soldiers to take care of them, that they never be suffered to appear out of their Tents without them—that the commanding Officers of Corps attend particularly to the Officers, and every Officer be called upon to confine every Soldier he may see abroad without his side Arms, to what Corps soever he may belong. It would soon be considered as a Piece of Dress, and they would consequently become fond of it, and we may expect that, some time or other, they will be sensible of the Importance of that Arm, much superior to fire, in a Body properly formed for the use of it—That the Arms be reviewed, with the utmost Care, twice every Week at least, and every thing that is damaged immediatly repaired; where thro’ unavoidable accident at the public Expence, but when from Negligence or Design at the Expence of the Party, to which, when the Negligence is gross, or the Design evident, corporal Punishment should be added.
With regard to the Cloathing, every Soldier should be obliged to have always a certain Quantity—The Officers commanding Companies ought each to have a Roll with the number of the different Articles every Man has, and by that Roll should either in Person, or by an Officer of the Company examine the articles individually once a Week at

least, punishing with severity where any of them are wanting, for it is but too common in all Armies for Soldiers to sell their Necessarys for spirituous Liquors, and when they are wanting the presumption is they are gone that Way—when they are worn out they should be immediatly replaced and the Price deducted from the Soldiers Pay.
When the Weather will admit of it Soldiers cannot be too often under Arms, tho’ they should never be kept long under them at a Time. It is necessary to their acquiring ease and adroitness in their Excercise, and an acquaintance with the Evolutions that are needful in Action, upon the ready performance of which the Fate of Battle often depends. Whenever a Regiment is out the Officers ought all to attend, that they may be perfectly acquainted with their different Posts, be Masters of the Excercise and Maneuvres, and accustomed to command—It is shameful for an Officer to be ignorant of what it is his Duty to instruct the Soldiers in, but to be blundering before a Regiment as they sometimes are, is beyond Measure disgraceful. When a Regiment is in Camp it is customary to call the Rolls in the Streets of the respective Companies—It seems the better way to assemble the Regiment on the Regimental Parade for Roll calling, at which every Officer should be present, and all Absentees reported to the commanding Officer as soon as it is over—They cannot be too frequently together—nothing tends more to accustom them to Obedienc⟨e⟩ and to give them Confidence in their Officers—they seldom neglect their Duty, unless the Example is set them—at the same time it gives the Officers a Sense of the Dignity and Importance of their Stations. Good Serjeants are of th⟨e⟩ greatest Consequence to a Corps, the commanding Officers sho⟨uld⟩ therefore be very careful in the Appointments they make, an⟨d⟩ when they are made should oblige the Officers to treat them with Decency and Respect—the surest Means of supporting their Authority. If these things are attended to it can scarce happen but a Regiment will soon be in a Capacity to accqu⟨it⟩ itself well in the Excercise and Evolutions, in which the who⟨le⟩ of military Discipline is by many thought to consist, but which is indeed but the out-line or ground Work: and as it i⟨s⟩ only where considerable Bodies or an Army act together that the Use of many Things can be discovered that has cost much Pains to accquire they should be frequently called together an⟨d⟩ excercised by Brigades, and Divisions, and sometimes the whole Army, not in the mere Routine of the Parade, but in forming different Orders of Battle, in various Situatio⟨ns⟩ and upon various Principles, and every movement and Disposition should be explained, and its Use and Design pointed out by the Generals. In this manner I am persuaded you would soon have a Number of Officers capable of executing any Enterprise and of forming the proper Disp⟨o⟩sition to ensure Success. It would open their

Minds to something superior to Parade, and awaken a Desire to exce⟨ll⟩ in the sublimer Parts of the Proffession.
Will you now permit me to give you my Sentiments upon the State of the Contest with Great Britain, and the most likely Means to conduct it to a happy Issue. and if in this I should differ from some Others, if my Opinion is supported by Reason I know it will not be condemned for its Singularity. The Method your Excellency has hitherto pursued has always appeared to me the most judicious, as well as the most effectual, to counteract the Force of Great Britain. When your Excellency undertook the Defence of this Country your Army was undisciplined, ill armed, and altogether unaccquainted with War, and many of the Officers but indifferently qualified to fill the important Stations to which they were appointed—The British Army however was not much superior in point of Discipline, being mostly new raised Men, but it had greatly the Superiority in Officers of all Ranks, and they had old Troops enough interspersed to render the introduction of Discipline easy thro the Force of their Example, the Attention of their Officers, and their severe military Law. A General Action was in that Situation of Things thought improper, and to that salutary Resolution, and the Prudence and Firmness with which your Excellency has conducted a defensive War, of all Wars the most difficult, it is owing, under God, that America has not, long ago, been reduced to the most humiliating Subjection. You have gained two Years of the Ennemy, not without some signal Advantages which has set your military Character in a very advantageous Light, and during that Time they have been wasting their Strength, and exhausting their Resources, which become every day more and more difficult and precarious, whilst your Officers have been improving and your Troops are become accustomed to the Fatigues and Dangers of War. It is true nevertheless that their Numbers are reduced and that the making new Levies is become much more difficult—that the People begin to be tired, and many (in this State particularly) are inimical. The Spirit that called them forth with enthusiastic Zeal at first is evapourated, and they ardently long for Peace and the flesh Potts of Egypt—but it is likewise true that Difficulties grow equally upon the Hands of the Ennemy. Their Country languishes from the loss of her Trade—Provisions rise immoderately from their being obliged to supply the West Indies from Britain—and of their national Troops, great Part of which are in America, one half at least have perished by Sickness and the Sword, or are now Prisoners in your Excellencys Hands—their foreign Mercenari⟨es⟩ are nearly annihilated—to which if we add the great probability of a French War, can we doubt a Moment but the British Nation are as tired as we are—tired of a War fro⟨m⟩ which they have every thing to dread and nothing to hope unless a Change in our

manner of conducting it should yet raise their Expectation. If it was at first proper to avoid a general Action, in which at all Times the Fate of America must be set upon a single Throw, what change of Circumstances has happened to render it improper now. Is the Possession of Philadelphia of such Importance that the Liberties of all America must be put in the opposite Scale. and is not the probability of Success in attempt to reduce it against us—or if Means should be found to draw the Ennemy to an Action, who can ensure that it will be a decisive One—General Actions are sometimes very bloody without drawing any Consequences after them th⟨an⟩ that of leaving both Parties sensible of their Weakness a⟨nd⟩ repenting of their Folly. I am therefore of Opinion that Your Excellency should adhere to the defensive System, (mixing as much of the offensive with it as possible without risquing anything Capital) as leading you with Certainty to the great End of finally obliging the Ennemy to abandon their Designs, and quit a Country they find themselves unable to subdue. It is certain this method is not attended with so much splendour and eclat, and the Ignorant, the Envious, and the Factious will ascr⟨ibe⟩ it to very different Motives than the most exalted Bravery and Prudence, but those who are truly accquainted with the Science well know that it requires both, in much more eminent Degree and indeed every military Qualification than where war is carri⟨ed⟩ on Offensively. The History of Hannibals War is pregnant with proofs of this Doctrine, and there is a great Analogy betwixt Italy invaded by the Carthaginians and this Country by the Britons. The Romans after being defeated in many Battles were forced to adopt the defensive System, by which and by which alone their Country was saved from the very Brink of Ruin, and all the great Designs of Hannibal one of the greatest Generals the World ever saw, rendered abortive, and the Glory of his Actions obscured by the less Shewy but regulated Conduct of Fabius, by which he accquired the most honourable Title of maximus bestowed upon him alone—That System you adopted from Choice, and I persuade myself will not depart from it without good Reason and it will certainly ultimately crown you with Glory and the Blessings of a free and happy People.
Philadelphia is doubtless of great Advantage to the Ennemy this Winter, and the dispossessing them would add great Lustre to the American Arms but I am not sanguine enough to expect it will happen—they may however be greatly incommoded there. their Shipping may be destroyed but not without endangering the Town—and if the Town should be destroyed with them and the Army thereby reduced to the Necessity of surrendering themselves Prisoners which would probably be the Consequence—I must own I think the Advantages greatly counterballance the Disadvantages—it is true great Numbers would

be reduced to extreme Distress—but the greatest Part of those who have chosen to become the Subjects of his Britannic Majesty and consequently the Ennemies of America. a few Mortars with some Cannon on the Jersey Shore would Effect it, and for two Months to come it is very probable it would not be in the Ennemys Power to attempt dislodging any Body posted there to cover them.
I have drawn out this Letter to a prodigious Length but I have indulged myself in it with the more willingness as it is probably the last Time I shall presume to offer my sentimen⟨ts⟩ on military Matters—The Treatment I have received from Congress, tho nothing can ever detach me from the Interests of my Country, rendering it I think impossible for me to remain in their Service longer than untill I can obtain a Trial and to that most extraordinary Delay I am told they have added the Indignity of depriving me of my Rank, or which is the same thing appointing a younger Officer of the same Rank to take Command of Me.
Success and Honour and Happiness attend You. I have the Honour to be Your Excellencys most obedient and Affectionate Servant

Ar. St Clair

